December 23, 2010




BY EMAIL
John Burtis
178 Seymour Road
Rochester, New York 14609


Dear Mr. Burtis,


Reference is made to loan agreements between John Burtis (“Burtis”) and Vuzix
Corporation (“Vuzix) dated May 7, 2010 and September 17, 2010 (the “Loan
Agreement”).  The outstanding principal balance as of the date of this letter is
$125,000. The Loan Agreement was payable on November 30, 2010.


Vuzix is entering into certain financing arrangements (the “New Financing”) with
Lampe, Conway & Co., LLC to provide a $4,000,000 three year term loan.  It is a
condition of the closing of such financing arrangements that payment on the Loan
Agreement be further deferred.


Burtis believes that it is in its best interest that the New Financing be
closed.  Therefore, in order to enable Vuzix to close the New Financing, the
parties agree that the Loan Agreement shall be, and it hereby is, amended as
follows:


1.  
The effective date of this amendment (the “Effective Date”) shall be the closing
date of the New Financing (the “Closing Date”).



2.  
The date of December 31, 2010 in Section 2.01 of the Loan Agreement shall be
substituted with December 31, 2013.



3.  
The interest rate shall be decreased to twelve (12%) per annum commencing on
January 1, 2011.



4.  
The outstanding principal and all accrued interest to December 31, 2010,
totaling $135,763.01, shall be paid in thirty-six (36) equal monthly blended
payments of  Eight Thousand Five Hundred and Four Dollars and Twelve Cents
($4,463.60) beginning on January 31, 2011.



5.  
As additional compensation, on the Effective Date, Vuzix Corporation will issue
to Burtis (or its named nominee) warrants (the “Warrants”) to purchase 543,052
common shares of Vuzix at a exercise price equal to US$0.0992 per share.  The
Warrants shall be exercisable until December 31, 2013. The final terms and
conditions of the Warrants are subject to the approval of the Toronto Venture
Stock Exchange.



6.  
Burtis herein agrees to execute and enter into a Intercreditor Agreement with
Lampe Conway simultaneous with the closing of the New Financing, the form of
which is substantially represented in Appendix A herein.






--------------------------------------------------------------------------------






7.  
Except as herein provided, the Letter Agreement shall otherwise remain in full
force and effect.



Please acknowledge your agreement to the foregoing by signing a copy of this
letter in the spaces provided below and returning it to the undersigned.


Yours truly,


VUZIX CORPORATION


By: /s/ Grant
Russell                                                                       
Name: Grant Russell
Title: EVP & CFO




Confirmed and Agreed to as of the date first above written.




John Burtis




By: /s/ John
Burtis                                                                         
Name:
Title:











--------------------------------------------------------------------------------

